Citation Nr: 0304152	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for neck strain.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from November 1993 to 
February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

The veteran requested that his personal hearing be cancelled 
in a statement dated in November 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  There is no medical evidence of a nexus between the 
veteran's post-service neck strain and his period of active 
service.  


CONCLUSION OF LAW

The veteran's neck strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in July 2000 and February 2002; the 
statement of the case (SOC) dated in October 2000; the letter 
regarding the VCAA dated in December 2001; and the 
supplemental statement of the case (SSOC) dated in April 
2002, the RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claim.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
pertinent VA medical examinations and x-ray studies as well 
as private clinical records pursuant to the veteran's 
request.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the duty 
to assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran claims that his neck strain occurred 
coincidentally with his period of service and maintains that 
his current neck disability should be service connected.  
Specifically, the veteran contends that symptoms associated 
with the onset of his neck strain occurred after a long 
motorcycle ride as a passenger in 1998.  At the outset, the 
Board notes that the veteran's claim must be denied for a 
lack of objective evidence to substantiate a relationship 
between post-service neck strain and the incident in service.  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records reveals 
clinical records dated in October and December 1998 that 
indicate complaints of stiff neck and pain that began after a 
long motorcycle ride.  Noted is that the pain was not 
constant.  The veteran was diagnosed with neck strain at that 
time.  On separation examination in January 1999, the 
examiner reported the veteran's prior complaints related to 
his neck, noted the prior diagnosis of neck strain, and 
stated that symptoms associated with the veteran's neck 
strain had since resolved.  The examiner noted that the 
veteran's neck strain was not considered disabling.  

Post-service records include VA medical outpatient records 
extending from May to June 1999 that disclose complaints of 
neck discomfort and cramping.  Noted is the onset of symptoms 
in 1998 reportedly related to the motorcycle ride.  The 
examiner diagnosed neck pain.

Also of record are findings from VA examination dated in May 
2000, at which time the veteran recounted his prior 
motorcycle ride and the onset of neck pain and stiffness in 
1998.  The examiner noted prior cervical strain, resolved, 
without evidence of weakness, fatigue, or incoordination.  X-
ray studies conducted contemporaneously with the examination 
resulted in normal findings.  

A Magnetic Resonance Imaging (MRI) done in October 2001 
revealed nonspecific reversal of the cervical lordosis; all 
medical findings otherwise were normal.  Private medical 
records extending from October 2001 to February 2002 revealed 
in pertinent part a diagnosis of neck pain.  

The veteran underwent a VA examination in April 2002, at 
which time the examiner noted the veteran's history of 
complaints about the neck due to an extensive motorcycle ride 
while in service.  The examiner reported the veteran's 
current complaints of tightness and discomfort at the base of 
his skull that occurred nearly daily.  On examination, the 
examiner noted that findings were essentially normal.  There 
was some evidence of musculoligamentous strain of the 
cervical spine and a question as to whether such related to 
tension and anxiety.  The examiner concluded that any current 
neck disorder was not related to the neck pain and symptoms 
that the veteran experienced in service.  Further, the 
examiner stated that contributing factors to the veteran's 
pain and tightness in the neck included a combination of job-
related stress and anxiety.  In sum, the examiner reported 
that the veteran's neck disorder post-service did not relate 
to his period of active service.  

Thus, overall, there are no clinical data to support that the 
veteran's post-service symptoms of neck pain and stiffness 
relate in any way to his inservice diagnosis.  First, as 
noted herein, at separation the veteran's neck strain had 
resolved with no residual chronic disability.  Second, the VA 
examiner rendered an opinion on examination in April 2002 to 
the effect that there was no link between post-service neck 
disability and the veteran's period of service.  While 
examiners have noted the veteran's history of neck pain 
following the motorcycle ride in service, they have not 
indicated a relationship between the ride and any current 
neck disability.  
A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995).

After reviewing the totality of the evidence of record, the 
Board concludes that there is a preponderance of evidence 
against the claim for entitlement to service connection for 
neck strain.  When viewing the positive evidence and the 
negative evidence of record, the Board notes that there is 
not such a state of equipoise so as to warrant a favorable 
decision in this veteran's case.  See 38 U.S.C.A. § 5107(b).  
Essentially, no competent evidence indicates that the 
veteran's post-service neck strain may be associated with his 
period of active service.  38 C.F.R. § 3.159(c)(4)(i)(C).  At 
discharge from service, there were no pertinent records to 
indicate residual neck disability and all clinical data 
reported post-service tend to support an onset of neck pain 
due to other factors apart from any similar symptoms during 
service.  

Moreover, although the Board recognizes the veteran's 
contentions of a connection between his post-service neck 
condition and neck strain coincident with service, his 
allegations alone do not constitute competent evidence for 
the purpose of service connection.  Barring evidence of 
medical training, skills, or qualifications, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  Because 
the information and evidence of record neither establishes 
that the veteran suffered an injury to his neck in service 
that resulted in chronic residual disability nor indicates 
that post-service neck pain and strain may be associated in 
any way with such an established injury, the veteran's 
statements alone do not constitute competent medical evidence 
in support of his claim.  Thus, in this respect as well, the 
veteran's claim must fail.  

For the foregoing reasons, the Board concludes that the 
evidence of record preponderates against the claim for 
service connection for neck strain.  There being no 
reasonable doubt as to a relationship between the veteran's 
post-service diagnosis of neck disability and his period of 
service, the Board must necessarily deny his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.




ORDER

Service connection for neck strain is denied.  



	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

